PER CURIAM:
Defendant Jack Phillips, appearing pro se, has filed in this court a document entitled by him “For appeal and release of sentence.” Therein he states it is an appeal from a sentence of three years for malicious destruction of a jail, stating the sentence was imposed in the District Court of Hill County on September 28, 1964. This date is in error since it is the date on which sentence was imposed upon Phillips in the same District Court following the return of a verdict of guilty of forgery, which conviction was reversed on appeal in State v. Phillips, 147 Mont. 334, 412 P.2d 205.
The record on appeal in the forgery case indicates that de*425fendant Phillips was charged in the information filed therein with a prior conviction of felony, destroying and injuring the jail at Havre, Montana, on or about January 17, 1958. It also appears therein that a sentence of 18 months was imposed on that same date, January 17, 1958, indicating that a plea of guilty must have been made by Phillips. It also appears that upon the forgery trial Phillips admitted this prior conviction.
More than eight years have passed since this sentence was imposed and more than six and one-half years since it expired by its term. While this court has been most liberal of its time in consideration of petitions by convicted felons to the end that every conceivable right of a defendant is or has been protected, nevertheless on a showing, or lack of a showing such as this application makes, it need not and will not attempt to answer every conceivable gripe. In the circumstances here existing this matter is moot and for that reason it is dismissed.